In Murray v. Whitcomb, 58 N.H. 50, the answer was, that the vendor did not convey to the defendants what he agreed to convey. In this case, Nelson conveyed to the defendants all he agreed to sell, and all he could sell, but less than they agreed to buy. By reason of a misunderstanding of the location of a boundary line, the minds of the parties did not meet, and there was no irrevocable contract. But upon the misunderstanding, and without any fault on either side, Nelson delivered to the defendants a deed, by which the title of the whole of his farm passed to them; and as his agreement was to sell the farm for $1,800, they cannot keep it without paying him that sum. The law does not make for the parties a contract giving the defendants less land than they agreed to buy, for a less price than Nelson agreed to take.
Upon the present state of facts, the plaintiff is entitled to a decree of foreclosure for the amount of the note; but the defendants may move for leave to reconvey the farm, and restore the plaintiff to the testator's former position, upon an equitable adjustment to *Page 276 
be made at the trial term, where the questions of fact raised by the motion will be decided, and such decree will be made as legal justice requires in the state of things existing at the time of the decree. Morrill v. Hovey,59 N.H. 107; Towle v. Lawrence, 59 N.H. 501.
Case discharged.
DOE, C.J., did not sit: the others concurred.